The case was an action of debt commenced by warrant before a justice of the peace, to which were pleaded the general issue and the statute declaring a presumption of payment of all contracts after the lapse of ten years from the time the right of action accrued, passed in (219) 1826 (Rev. Stat., ch. 65, sec. 13). It appeared that the note sued upon was due 15 September, 1826, and the action was brought 18 January, 1841. A witness was introduced who proved that, a short time before the warrant was sued out, he, at the request of the plaintiff, spoke to the defendant's testator about the note, when she declared that "she remembered giving the note, but said she believed she had paid it." The testimony being here concluded on the part of the plaintiff, the presiding judge intimated an opinion that there was no evidence to rebut the presumption of payment raised by the statute; whereupon the plaintiff suffered a nonsuit, and appealed to the Supreme Court.
The statute declares that the presumption of payment shall arise in ten years after the right of action shall have accrued, under the same rules as theretofore existed at law in such cases. Rev. Stat., ch. 65, sec. 13. The Legislature has, therefore, said that forbearance for so long a time as ten years, unexplained, is a circumstance from which the jury ought to infer that the debt has been satisfied. However, the presumption arising after such a lapse of time may be repelled by the defendant's admission of the debt, or payment of interest within ten years; or the presumption may be answered by the proof of other circumstances explaining satisfactorily why an earlier demand has not been made. More than fourteen years after this bond was due the obligor was spoken to about it, when she said that she believed she had paid it. It seems to us that this evidence, so far from repelling the presumption of payment, which time had raised in her favor, rather went to strengthen that presumption. We think the judge was right in saying that it was no evidence to go to the jury to repel the presumption of payment which the statute had raised.
PER CURIAM.                                                 Affirmed.
(220)